DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/01/2021 has been entered.
Claim Objections
Claims 1, 12 and 16 are objected to because of the following informalities:
As per claims 1, 12 and 16, the limitation “wherein a number of the switch circuit arranged in each of the regions is equal to a number of columns of the pixels included in the regions” should be “wherein a number of the switch circuits arranged in each of the regions is equal to a number of columns of the pixels included in the regions”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, 6-16, 18-19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 20130257837).

each of the first gate lines (#416) is connected to the plurality of switch circuits (#413) of one of the regions, the plurality of switch circuits (#413) connected to each of the first gate lines (#416) are disposed in a different region (i.e., different regions of the array substrate #201) from the switch circuits (#413) connected to any other first gate lines (#416), and each of the first gate lines (#416) is configured to provide a first gate drive signal for the switch circuit (#413) connected thereto ([0032]);
each of the data lines (#415) is connected to the plurality of switch circuits (#413) disposed in a same column, and each of the data lines (#415) is configured to provide a data signal for the switch circuit (#413) connected thereto ([0033]);
each of the switch circuits (#413) comprises a switch transistor (#413; [0036]), where a gate of the switch transistor (#413) is connected to a first gate line (#416), a first electrode of the switch transistor (#413) is connected to a data line (#415), a 
wherein a number of the switch circuit (Fig. 5, #551, 552; [0051]-[0052]) arranged in each of the regions is equal to a number of columns of the pixels (#410) included in the regions, any two pixels (#410) connected to different switch circuits (#551, 552) in each of the regions are disposed in different columns, and the pixels (#410) of a same column disposed in different regions are connected to different switch circuits (#551, 552); and 
each of the second gate lines (#417) is connected to a plurality of rows of the pixels (#410), and the plurality of rows of the pixels (#410) connected to each of the second gate lines (#417) are disposed in different regions (i.e., different regions of the array substrate #201), and each of the second gate lines (#417) is configured to provide a second gate drive signal for the plurality of rows of the pixels (#410) connected thereto ([0062]-[0066]; [0069]).
As per claim 3, Wang discloses the array substrate according to claim 1, wherein the plurality of rows of the pixels (#410) connected to each of the second gate lines (#417) are disposed in different regions (i.e., different region of the array substrate #201), the plurality of pixels (#410) connected to each of the second gates lines (#417) are disposed in a different row from the pixels (#410) connected to any other second gate lines (#417).

an ith second gate line (#417) is connected to an ith row of the pixels (#410) of each of the regions, i being a positive integer less than or equal to n (where n is greater than 1 and i is less than or equal to 1).
As per claim 6, Wang discloses the array substrate according to claim 1, wherein each of the pixels (#410) comprises a drive transistor (#413) and a light emitting element (#411); wherein
a second electrode of the switch transistor (#551) is connected to a first electrode of the drive transistor (#413);
a gate of the drive transistor (#413) is connected to a second gate line (#417), and a second electrode of the drive transistor (#413) is connected to the light emitting element (#411).
As per claim 7, Wang discloses the array substrate according to claim 1, wherein each of the switch circuits (#440, 450) is disposed in a non-display zone of one of the pixels (#410; [0028]).
As per claim 8, Wang discloses the array substrate according to claim 1, wherein each of the switch circuits (#413) is disposed in a region between two adjacent pixels (#410).
As per claim 9, Wang discloses the array substrate according to claim 1, wherein each of the first gate lines (Fig. 4, #416) comprises a first sub-line segment (#442) and a second sub-line segment (i.e., a second sub-line segment connected to a first thin-film transistor #413) connected to the first sub-line segment (#442), the first sub-line 
wherein each first sub-line segment (#442) is parallel to each of the third sub-line segments (#443), each second sub-line segment (i.e., each second sub-line segment connected to a first thin-film transistor #413) is parallel to each fourth sub-line segment (i.e., each fourth sub-line segment connected to a first thin-film transistor #413), and an extending direction of each first sub-line segment (#442) intersects with an extending direction of any second sub-line segment (i.e., any second sub-line segment connected to a first thin-film transistor #413).
As per claim 10, Wang discloses the array substrate according to claim 9, wherein each first sub-line segment (Fig. 4, #442) and each of the third sub-line segments (#443) are perpendicular to an extending direction of the data line (#415); and
each second sub-line segment (i.e., each second sub-line segment connected to a first thin-film transistor #413) and each fourth sub-line segment (i.e., each fourth sub-line segment connected to a first thin-film transistor #413) are parallel to the extending direction of the data line (#415).
As per claim 11, Wang discloses the array substrate according to claim 4, wherein the array substrate (#201) is provided with k regions (i.e., k regions greater than 1), and the array substrate (#201) comprises k the first gate lines (#416), k being a positive integer greater than 1 (i.e., k is a positive integer greater than 1); and each of 
each of the pixels (#410) comprises a drive transistor (#413) and a light emitting element (#411), and the switch circuit (Fig. 5, #550) comprise a switch transistor (#551);
a gate of the switch transistor (#551) is connected to the first gate line (#5531), a first electrode of the switch transistor (#551) is connected to the data line (#415), and a second electrode of the switch transistor (#551) is connected to a first electrode of the drive transistor (#413); and
a gate of the drive transistor (#413) is connected to the second gate line (#417), and a second electrode of the drive transistor (#413) is connected to the light emitting element (#411);
wherein each of the first gate lines (Fig. 4, #416) comprises a first sub-line segment (#442) and a second sub-line segment (i.e., a second sub-line segment connected to a first thin-film transistor #413) connected to the first sub-line segment (#442), and the first sub-line segment (#442) is connected to the plurality of switch circuits (#440); each of the second gate lines (#417) comprises a third sub-line segment (#443), and a plurality of fourth sub-line segments (i.e., a plurality of fourth sub-line segments connected to a first thin-film transistor #413) connected to the third sub-line segment (#443), and each of the fourth sub-line segments (i.e., the plurality of fourth sub-line segments connected to a first thin-film transistor #413) being connected to one row of the pixels (#410); and
each first sub-line segment (#442) and each third sub-line segment (#443) are parallel to each other and parallel to the extending direction of the data line (#415), and 
As per claim 12, Wang discloses a method for driving an array substrate (Figs. 2-4, #201; [0002]; [0027]), the array substrate (#201) being provided with a plurality of regions (Fig. 4 discloses the array substrate #201 being provided with a plurality of regions), the array substrate (#201) comprising a plurality of data lines (#415), a plurality of first gate lines (#416), a plurality of second gate lines (#417), and a plurality of pixels (#410) and a plurality of switch circuits (#413) that are disposed in each of the regions ([0029]; [0031]; [0036]), at least one of the switch circuits (#413) being arranged in each of the regions (i.e., each of the regions of the array substrate #201), and n rows of the pixels (#410) being arranged in each of the regions, n being a positive integer greater than 1 (Fig 4 discloses n rows of the pixels #410 being arranged in each of the regions of the array substrate #201, n being a positive integer greater than 1);
wherein each of the first gate lines (#416) is connected to the plurality of switch circuits (#413) of one of the regions, the plurality of switch circuits (#413) connected to each of the first gate lines (#416) are disposed in a different region (i.e., different region of the array substrate #201) from the switch circuits (#413) connected to any other first gate lines (#416),
each of the data lines (#415) is connected to the plurality of switch circuits (#413) disposed in a same column ([0031]),

each of the second gate lines (#417) is connected to a plurality of rows of the pixels (#410), and the plurality of rows of the pixels (#410) connected to each of the second gate lines (#417) are disposed in different regions (i.e., different regions of the array substrate #201);
the method comprising:
a signal writing phase: providing the first gate drive signal sequentially for the plurality of first gate lines (#416), providing the data signal for each of the data lines (#415), and providing the second gate drive signal sequentially for the plurality of second gate lines (#417), the plurality of switch circuits (#450) outputting the data signal to a column of pixels (#410) connected thereto in response to the first gate drive signal ([0069]-[0073]);

As per claim 13, Wang discloses the method according to claim 12, wherein after the signal writing phase, the method further comprises:
a first retention phase: alternatively providing the second gate drive signal at a first potential and a signal at a second potential for each of the second gate lines (#417), and stopping providing the first gate drive signal for each of the first gate lines (#416; [0069]-[0073]).
As per claim 14, Wang discloses the method according to claim 12, wherein after the signal writing phase, the method further comprises:
a second retention phase: alternatively providing the first gate drive signal at the first potential and the signal at the second potential for each of the first gate lines (#416), and stopping providing the second gate drive signal for each of the second gate lines (#417; [0069]-[0073]).
As per claim 15, Wang discloses the method according to claim 12, wherein after the signal writing phase, the method further comprises:
a first retention phase: alternatively providing the second gate drive signal at the first potential and the signal at the second potential for each of the second gate lines (#417), and stopping providing the first gate drive signal for each of the first gate lines (#416; [0069]-[0073]);
a second retention phase: alternatively providing the first gate drive signal at the first potential and the signal at the second potential for each of the first gate lines 
As per claim 16, Wang discloses a display module (Figs. 2-4; [0027]), comprising: a gate drive circuit (#420), a source drive circuit (#430), and an array substrate (#201; [0027]-[0028]); wherein the array substrate (#201) is provided with a plurality of regions (Fig. 4 discloses the array substrate #201 is provide with a plurality of regions), and the array substrate (#201) comprises a plurality of data lines (#415), a plurality of first gate lines (#416), a plurality of second gate lines (#417), and a plurality of pixels (#410) and a plurality of switch circuits (#413) that are disposed in each of the regions ([0029]; [0031]; [0036]), at least one of the switch circuits (#413) being arranged in each of the regions (i.e., each of the regions of the array substrate #201), and n rows of the pixels (#410) being arranged in each of the regions, n being a positive integer greater than 1 (Fig 4 discloses n rows of the pixels #410 being arranged in each of the regions of the array substrate #201, n being a positive integer greater than 1);
wherein each of the first gate lines (#416) is connected to the plurality of switch circuits (#413) in one of the regions, the plurality of switch circuits (#413) connected to each of the first gate lines (#416) are disposed in a different region (i.e., different regions of the array substrate #201) from the switch circuits (#413) connected to any other first gate line (#416), and configured to provide a first gate drive signal for a switch circuit (#413) connected thereto ([0032]);
each of the data lines (#415) is connected to the plurality of switch circuits (#413) disposed in a same column, configured to provide a data signal for a switch circuit (#413) connected thereto ([0033]);

each of the switch circuits (#551, 552) is configured to output the data signal to a column of pixels (#410) connected thereto in response to the first gate drive signal ([0033]; [0051]-[0052]; [0071]); 
each of the second gate lines (#417) is connected to a plurality of rows of pixels (#410), the plurality of rows of the pixels (#410) connected to each of the second gate lines (#417) are disposed in different regions, and each of the second gate lines (#417) is configured to provide the second gate drive signal for the plurality of rows of the pixels (#410) thereto ([0069]-[0073]);
the gate drive circuit (#420) is connected to the first gate lines (#416) and the second gate lines (#417) in the array substrate (#210), and configured to provide the first gate drive signal for the first gate lines (#416) and provide the second gate drive signal for the second gate lines (#417; [0029]-[0032]); and

As per claim 18, Wang discloses the display module according to claim 16, wherein each of the first gate lines (#416) is connected to the plurality of switch circuits (#413) of one of the regions, and the switch circuit (#413) connected to each of the first gate lines (#416) are disposed in different regions (i.e., different regions of the array substrate #201).
As per claim 19, Wang discloses the display module of claim 16, wherein a plurality of rows of the pixels (#410) connected to each of the second gate lines (#417) are disposed in different regions (i.e., different regions of the array substrate #201).
As per claim 21, Wang discloses the array substrate according to claim 1, each of the pixels (#410) emits light when the second gate line (#417) which is connected provides the second gate drive signal for the pixel (#410) and the switch circuit (#450) which is connected outputs the data signal to the pixel (#410) in response to the first gate drive signal ([0069]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Takahara (US 20160171933).
As per claim 17, Wang discloses the display module according to claim 16.
However, Wang does not explicitly teach the gate drive circuit comprises a first gate drive chip and a second gate drive chip; wherein
the first gate drive chip is connected to the first gate line, and configured to provide the first gate drive signal for the first gate line; and
the second gate drive chip is connected to the second gate line, and configured to provide the second gate drive signal for the second gate line.
Takahara teaches the gate drive circuit comprises a first gate drive chip (Fig. 2, #12a) and a second gate drive chip (#12b; [0093]); wherein
the first gate drive chip (#12b) is connected to the first gate line (#17a), and configured to provide the first gate drive signal for the first gate line (#17a; [0093]-[0094]; [0104]); and
the second gate drive chip (#12a) is connected to the second gate line (#17b), and configured to provide the second gate drive signal for the second gate line (#17b; [0093]; [0104]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the gate drive circuit of Wang configured according to Takahara so as to provide eliminating luminance inclination of the right and left sides with respect to the center of the display screen and implementing an excellent image display (Takahara: [0097]). 

However, Wang does not teach a housing configured to package the display module.
Takahara teaches a housing configured to package the display module (Figs. 32-34; [0305]-[0307]; where a display, a camera and a computer includes a housing).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the housing disclosed by Takahara to the display module of Wang so as to provide an enclosure suitable for various electronic devices.
Response to Arguments
Applicant’s arguments with respect to claims 1, 12 and 16 have been considered but are moot because of the new grounds of rejection as presented above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044.  The examiner can normally be reached on 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/Nelson Lam/Examiner, Art Unit 2622  




                                                                                                                                                                                                   


/VIJAY SHANKAR/Primary Examiner, Art Unit 2622